DETAILED ACTION
STATUS OF CLAIMS
After the 3/30/21 amendment, the status of the claims is as follows
New		none
Amended 	1, 2, 4
Canceled 	11-12
Effective date 7 Jan 2019 
Claims 1-10 are reviewed below.  

      		                        CLAIM REJECTIONS - 35 USC § 112b 
The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 (and dependents) is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As per claim 1 it is not clear what is in and what is out of the claim because applicant amended as follows:
   read from said user database 
and yet it’s not clear what happened to the language that followed “to query”, 
i.e.  	said tracking pixel database 
from the 1/7/2019 claims. The limitation tracking pixel database was never stricken from the claim. Following the strikeout of to query read is the claim language supposed to be a) read from said user database or b) tracking pixel database?
Appropriate correction is required.  

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:


Claims 1-6, 8-10 are rejected under 35 USC 103 as being unpatentable over Williams (US 20110246298) in view of Sandholm (US 20140297400 A1)
CLAIM 1
Williams shows
1. A real-time bidding system comprising: 

[Wingdings font/0x9F] a receiver configured to receive information identifying a real-time advertisement opportunity auction for autonomous delivery of an electronic media impression (Williams ¶ 8, 11, 89, 102, 130, 143, 149,  203, 205, 300)
including an identification of an advertisement target (Williams Fig 2A, 2B, ¶ 88, 106, 285)

[Wingdings font/0x9F] a user database containing information about users including user activity and demographics (Williams ¶ 22-25, 284-289, 296-7, 306 Fig 2A-2B)

[Wingdings font/0x9F] a campaign database containing information specifying campaign parameters including ad placement objectives (Williams ¶ 5-8) for targeting (Williams ¶ 119-120, 128-129, Fig 2, 2A, 2C and corresponding text ) and segment identifications (segment ID Fig 5A-E, Abstract, ¶ 24-29, Fig 2, 5, 5D and corresponding text, ¶ 171-173 ,179-181, 218-219)

[Wingdings font/0x9F] a tracking pixel database (Williams ¶ 302, 314, 318 Fig 2C, 4A, ) containing information identifying and concerning advertisement placements and impressions (Williams ¶ 119, 285-289, Fig 2C, 2F, Fig 2, 5 and corresponding text ) generated by execution of tracking pixels embedded in electronics media advertisements delivered to user equipment (Williams ¶ 205, 286, 291, 312)

[Wingdings font/0x9F] a database controller connected to (Williams at least Fig 2B)
said receiver, (Williams Fig 2A, 2B, ¶ 88, 106, 285)
said user database, (Williams ¶ 22, 285-289, 306)
said campaign database, and (Williams ¶ 128-129, Fig 2A, 2C and corresponding text)
said tracking pixel database (Williams ¶ 119, 285-289)

said database controller
[Wingdings font/0x9F] configured to receive said information identifying a real-time advertisement  opportunity auction for autonomous delivery of an electronic media impression  (Williams ¶ 5-12, 89, 102, 130, 143, 149,  203, 205, 300)  
using said information identifying a real-time (Williams at least ¶ 25, 118, 124, 136,145) advertisement opportunity auction  (Willliam at least ¶ 170)
for autonomous delivery of an electronic media impression  (Williams ¶ 8, 11, 89, 102, 130, 143, 149,  203, 205, 300)  to  read information in said campaign database (Williams ¶ 5-6, 128-129, Fig 2A, 2C and corresponding text, ¶ 23 ) and use said identification of an advertisement target to   read from said user database (Williams ¶ 322-323)  (it’s unclear whether the claim as amended still includes: ‘said tracking pixel database‘ ) (Williams Fig 3B pixel server, ¶ 23, Abstract)

[Wingdings font/0x9F] a segment controller (segment ID Fig 5A-E, Abstract, ¶ 24-29, Fig 2, 5, 5D and corresponding text, ¶ 171-173 ,179-181, 218-219) configured to assign a segment identification to an advertisement opportunity auction for autonomous delivery of an electronic media impression  (Williams ¶ 8, 11, 89, 102, 130, 143, 149,  203, 205, 300) based on said campaign database specification of  targeting segments and information concerning said information read from said user database corresponding to said identification of an advertisement  target (Williams Abstract, ¶ 24-29, Fig 5 and corresponding text)

[Wingdings font/0x9F] a bid forming server (Williams ¶ 5-6, 29 ,Fig 2c and corresponding text) responsive to said database controller to establish a bid decision and bid amount for said real-time advertisement  opportunity auction for autonomous delivery of an electronic media impression  (Williams ¶ 8, 11, 89, 102, 130, 143, 149,  203, 205, 300) access (Williams Fig 5E) based on segment performance and 
campaign progress (bid decision based on retargeting, remarketing pixel is bid decision based on segment performance and campaign progress. Williams Abstract ¶ 24-29, Fig 2c, ¶ 134-135, 143, 159, 327-341, Fig 5 and corresponding text, ¶ 352-353., 356-357, 359, 361, 363-365, Fig 5C, 5E ¶ 378-381. Bidding using a pixel to retarget is basing bid and bid amount on segment performance, Abstract ¶ ¶ 22-29, 129, 153, 159, 197 campaign progress, ¶ 198, 296-7) determined based on information in said tracking pixel database and (Williams ¶ 5 based on outcomes, market dynamics)
and to transmit said bid amount to a real-time bidding server (Williams at least ¶ 118, 124, 145, 151, 161, 199, 291)
NOT EXPLICIT in Williams is the word clock (although clearly time of campaign is shown by flight time in Williams) 
[Wingdings font/0x9F] a clock (a person of ordinary skill in the art knows that every digital device has a clock and yet we do not take Official Notice 
but see Sandholm at least ¶ 39, 51, 83
It would have been obvious at the time of filing to combine Williams and Sandholm because every digital device has a clock, Williams is based on campaign time, and it would have been obvious looking at Williams to consult the works of colleagues as to how to measure time and find Sandholm and combine it with Williams to bid using time of campaign as measured by a clock.

CLAIM 2
Williams/Sandholm shows the above and Williams shows 2. The real-time bidding system according to a claim 1 further comprising
[Wingdings font/0x9F] a segment bidding manager connected to said database controller and configured to modify billing parameters based on campaign segment performance
(Williams ¶ 28-29, 189, 350)CLAIM 3
Williams/Sandholm shows the above and Williams shows3. The real-time bidding system according to claim 2 wherein said segment bidding manager further comprises
[Wingdings font/0x9F] campaign bid log storage (Williams ¶ at least 151) and 
[Wingdings font/0x9F] campaign progress analytics   (Williams ¶ 151-152, 183, 197)CLAIM 4
Williams/Sandholm shows the above and Williams shows4. The real-time bidding system according to claim 1 wherein said identification of an advertised target is
[Wingdings font/0x9F] a device identification (Williams ¶ 208-209, 214, 216, 277, 285, 290, 292-293)CLAIM 5
Williams/Sandholm shows the above and Williams shows5. The real-time bidding system according to claim 1 wherein said identification of an advertisement target is a 
[Wingdings font/0x9F] user identification (Williams Abstract, ¶ 20-21, 285-291, 326-331)CLAIM 6
Williams/Sandholm shows the above and Williams shows6. The real-time bidding system according to claim 1 wherein said identification of an advertisement target is
[Wingdings font/0x9F] a network address  (Williams Fig 2H, ¶ 111, 176, 261)CLAIM 8
Williams/Sandholm shows the above and Williams shows8. The real-time bidding system according to claim 1 wherein said information about a user's activity comprises
[Wingdings font/0x9F] historical advertisement impressions   (Williams ¶ 23, 314)
CLAIM 9
information about a user's activity comprises
[Wingdings font/0x9F] location history  (Williams ¶ 23, 218, 305)CLAIM 10
Williams/Sandholm shows the above and Williams shows10. The real-time bidding system according to claim 1 wherein said information about a user's activity comprises 
[Wingdings font/0x9F] AP usage (Williams ¶ 111, 23)
Claims 7 are rejected under 35 USC 103 as being unpatentable over Williams (US 20110246298) in view of Sandholm (US 20140297400 A1) in view of Kodige (US Pat 9838755) 

CLAIM 7
Williams/Sandholm shows the above and Williams shows7. The real-time bidding system according to claim 1 wherein said information about a user's activity comprises
[Wingdings font/0x9F] TV viewing data (Williams ¶ 23 but doesn’t say TV) but see Kodige at least Fig 1 and corresponding text  

It would have been obvious to combine Williams with Kodige for the advantage of a bid system that takes advantage of one of the most profitable ad markets, TV.

RESPONSE TO REMARKS
Applicant amendment and remarks are fully considered but not entirely persuasive
Applicant says

    PNG
    media_image1.png
    447
    726
    media_image1.png
    Greyscale

Actually, bid decision based on retargeting with a remarketing pixel is a decision based on segment performance and campaign progress. See at least Williams Abstract ¶ 24-29, Fig 2c, ¶ 134-135, 143, 159, 327-341, Fig 5 and corresponding text, ¶ 352-353., 356-357, 359, 361, 363-365, Fig 5C, 5E ¶ 378-381. Bidding using a pixel to retarget is basing bid and bid amount on segment performance, Abstract ¶ ¶ 22-29, 129, 153, 159, 197 campaign progress, ¶ 198, 296-7. 

Applicant says

    PNG
    media_image2.png
    494
    740
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    236
    722
    media_image3.png
    Greyscale

Williams already uses time of campaign ¶12, 91-98, 128-129, 136, 138, 140-141, 154, 159, 188, 197, 201, 210-211, 134, 139, 149. Applicant remarks say duration is what Applicant means when applicant says time of campaign. However, the claim has instead the broad term time of campaign. Applicant is arguing what he did not claim. 
Williams shows bid optimized on flight time anyway. 

101 withdrawn 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681